United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL COMMANDS, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1322
Issued: December 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 24, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated December 4, 2008 determining her permanent
impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than six percent impairment of her left lower
extremity for which she received a schedule award.
FACTUAL HISTORY
On November 17, 2006 appellant, then a 56-year-old supervisory nurse specialist, fell at
work and fractured toes in left foot. She underwent an open reduction and internal fixation of the
metatarsal joints of the second and third toes on November 29, 2006. The Office accepted
appellant’s claim on January 31, 2007 for fracture of the metatarsal bones. She returned to

limited duty on January 22, 2007. On June 15, 2007 appellant’s attending physician released her
to return to full duty. Appellant underwent additional surgery to remove surgical hardware on
November 1, 2007. Appellant’s physician released her to work with no restrictions on
December 21, 2007.
Dr. Lydia Grypma, a Board-certified internist, found that appellant had reached
maximum medical improvement on July 25, 2008. She noted appellant’s history of injury and
two surgeries. Dr. Grypma stated that appellant experienced postoperative cellulitis and
developed scar tissue around the peroneal nerve. She noted that electrodiagnostic studies
isolated irritation of the left superficial peroneal sensory nerve. Dr. Grypma listed appellant’s
symptoms of aching in the left lower extremity from the hip to lateral malleolus and numbness
over the top of her foot and the lateral fourth and fifth metatarsals. On physical examination, she
found that appellant walked with a slight limp favoring her left foot. Dr. Grypma reported 65
degrees of dorsiflexion and 0 degrees of plantar flexion. She applied the American Medical
Association, Guides to the Evaluation of Permanent Impairment to conclude that appellant had 2
percent impairment of the lower extremity due to changes in her gait and 2 percent impairment
due to a Grade 3, 30 percent sensory deficit of the superficial peroneal nerve. Dr. Grypma
combined her impairment ratings to total six percent impairment of the left lower extremity.
The district medical adviser reviewed Dr. Grypma’s report on November 19, 2008 and
agreed with her application of the A.M.A., Guides.
By decision dated December 4, 2008, the Office granted appellant a schedule award for
six percent impairment of the left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.4

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

2

ANALYSIS
Appellant submitted a July 25, 2008 report from Dr. Grypma, a Board-certified internist,
finding that appellant had reached maximum medical improvement on July 25, 2008.
Dr. Grypma noted that electrodiagnostic studies isolated irritation of the left superficial peroneal
sensory nerve. On physical examination she found that appellant walked with a slight limp
favoring her left foot. Dr. Grypma applied the A.M.A., Guides which provide that forefoot
deformity due to metatarsal fracture with a loss of weight transfer is two percent impairment of
the lower extremity due to fracture of the second and third metatarsals for a total of four percent
impairment of the left lower extremity.5 Regarding impairment to the superficial peroneal nerve,
the maximum sensory value of this nerve under Table 17.7e is 5 percent as noted by
Dr. Grypma,6 who multiplied the maximum impairment value of the nerve by the Grade 3
(30) percent sensory deficit of the superficial peroneal nerve7 for an impairment rating of 2
percent.8 Dr. Grypma combined her impairment ratings to total six percent impairment of the
left lower extremity.9 The district medical adviser concurred with Dr. Grypma’s impairment and
rating. There is no evidence of record to support that appellant has more than six percent
impairment of her left lower extremity.10
CONCLUSION
The Board finds that appellant has no more than six percent impairment of her left lower
extremity for which she received a schedule award.

5

A.M.A., Guides 547, Table 17-33.

6

Id. at 552, Table 17-37.

7

Id. at 482, Table 16-10; 552.

8

The policy of the Office is to round the calculated percentage of impairment to the nearest decimal point.
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.b (June 2003).
9

A.M.A., Guides 604, Combined Values Chart.

10

A schedule award is not payable for a member, function or organ of the body not specified in the Act or in the
implementing regulations. As neither the Act nor the regulations provide for the payment of a schedule award for
the whole person, no claimant is entitled to such an award. George E. Williams, 44 ECAB 530, 533 (1993).

3

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

